Cowin, J.
The defendant was charged with possession of a *819firearm without a firearm identification card (two counts)1 and carrying a firearm with ammunition. A judge of the Boston Municipal Court allowed the defendant’s motion to suppress the firearm on the ground that it was obtained as the result of an unlawful seizure. A single justice of this court granted the Commonwealth’s application for leave to prosecute an interlocutory appeal, see Mass. R. Crim. P. 15 (a) (2), as appearing in 422 Mass. 1501 (1996), and transferred the matter to the Appeals Court, see G. L. c. 211, § 4A. The Appeals Court, in an unpublished memorandum and order issued pursuant to its rule 1:28, reversed the order of suppression. We granted the defendant’s application for further appellate review and now likewise reverse the allowance of the motion to suppress.
The judge’s sparse findings are as follows. At approximately 6:40 p.m. on November 18, 2006, four police officers of the youth violence strike force were patrolling the Harmon Street area in the Mattapan section of Boston, which had been identified by police as a high crime area. The officers were in an unmarked Ford Crown Victoria automobile usually recognized in this area as an “unmarked police car.” The officers observed two young black males talking in front of 43 Harmon Street. None of the officers knew either of the men. As the police car approached the two men, one of them, the defendant, looked at the car, stopped talking, and began “looking around.” The police car stopped; immediately after that, the defendant “took off running” down Harmon Street away from the police car.2 One of the officers said, “He’s running,” and three of the officers got out of the car, with two of them running after the defendant. As they ran, the two officers saw the defendant holding his hand to his waist. Based on their experience and training, they both concluded that he had contraband, probably a weapon, in his waistband.
The defendant ran toward a six foot tall stockade fence. Both officers saw him throw an item over the fence and they both heard a metallic sound when the item hit something “hard like *820cement or asphalt on the other side of the fence.” The defendant was stopped by the officers as he attempted to climb over the fence. He was brought to the ground and handcuffed. One of the officers looked over the fence and saw a handgun on the asphalt. The weapon in question was seized from that location.
The judge concluded that the defendant, who had begun running when the police car stopped, was seized by the police when the officers got out of their vehicle and chased him. The judge stated that at that point there was “no justification” for the stop, and accordingly, he allowed the defendant’s motion to suppress.
In reviewing a ruling on a motion to suppress evidence, we accept the judge’s subsidiary findings of fact absent clear error. The weight and credibility to be given oral testimony is for the judge. See Commonwealth v. Yesilciman, 406 Mass. 736, 743 (1990), and cases cited. However, we review independently the motion judge’s application of constitutional principles to the facts found. Commonwealth v. Contos, 435 Mass. 19, 32 (2001).
Evidence obtained as the result of an unlawful seizure is inadmissible. See Commonwealth v. Stoute, 422 Mass. 782, 788-789 (1996). A challenge to evidence on this basis requires a two-fold determination: whether a seizure has taken place at all and, if so, the precise point in time at which the seizure occurred. A person is “seized” by a police officer “if, in view of all the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave.” Commonwealth v. Barros, 435 Mass. 171, 173-174 (2001), quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980) (opinion of Stewart, J.). Thus, “not every encounter between a law enforcement official and a member of the public constitutes [a seizure].” Commonwealth v. Lopez, 451 Mass. 608, 611 (2008), quoting Commonwealth v. Stoute, supra at 789. There is no seizure where police merely ask questions unless a reasonable person, given the circumstances of the encounter, would believe he was not free to walk away. See Commonwealth v. Lyles, 453 Mass. 811, 815 (2009), and cases cited. See also Commonwealth v. Murdough, 428 Mass. 760, 763 (1999) (“officers may make inquiry of anyone they wish ... so long as they do not implicitly or explicitly assert that the person inquired of is not free to ignore their inquiries”). “Only when the *821officer, by means of physical force or show of authority, has in some way restrained the liberty of a citizen may we conclude that a ‘seizure’ has occurred.” Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968). We apply these principles to the circumstances of the present case.
The defendant maintains that, as the judge ruled, a seizure occurred when the police officers left their vehicle and began running after him. According to the defendant, the police were chasing him in an attempt to catch him, and the fact that a pursuit took place was sufficient to indicate that he was not free to leave at that point. The Commonwealth maintains on appeal that the defendant was not seized when the police left their vehicle and began to pursue him; in its view, a seizure occurred only when the police grabbed the defendant on the fence after he had discarded the weapon. At that time, a seizure was justified, according to the Commonwealth, because reasonable suspicion existed to believe that the defendant illegally possessed a firearm.
In Commonwealth v. Stoute, supra at 789, citing 4 W.R. LaFave, Search and Seizure § 9.3(d), at 127-128 (3d ed. 1996), we said that “a pursuit, which, objectively considered, indicates to a person that he would not be free to leave the area . . . without first responding to a police officer’s inquiry, is the functional equivalent of a seizure, in the sense that the person being pursued is plainly the object of an official assertion of authority, which does not intend to be denied, and which infringes considerably on the person’s freedom of action.” In that case, we rejected, for purposes of art. 14 of the Massachusetts Declaration of Rights, the analysis of the United States Supreme Court, pertaining to the Fourth Amendment to the United States Constitution, that appeared in California v. Hodari D., 499 U.S. 621, 624 (1991). See Commonwealth v. Stoute, supra at 786-789. In California v. Hodari D., supra, the Court concluded that a person who does not acquiesce to a lawful show of authority, and flees, is “seized” for purposes of the Fourth Amendment only when the police actually lay hands on and detain him. We adhere to our conclusion in Commonwealth v. Stoute, supra at 789, that a seizure for art. 14 purposes may be effectuated by police conduct that falls short of the physical detention of the suspect. See id. at 790 (seizure likely occurred when police left *822cruiser and chased defendant who twice had refused requests that he stop and speak to them). In our cases, we have clarified the circumstances in which police pursuit of an individual sufficiently indicates that the person pursued is not free to leave, so that a seizure in the constitutional sense has occurred.
Specifically, we have held that the police may follow in a cruiser someone whom they observe engage in suspicious conduct to further their investigation, see Commonwealth v. Grandison, 433 Mass. 135, 138 (2001), and cases cited (following person in cruiser for surveillance purposes without use of blue lights, flashers, or sirens is not seizure), and that following a person, presumably at a rate of speed sufficient to keep him in sight, does not amount to a seizure absent some additional assertion of authority, by direct verbal communication (“stop”) or otherwise (blocking, use of flashers). See Commonwealth v. Battle, 365 Mass. 472, 475 (1974) (when two persons ran into building in “apparent response” to approaching police car, police “had the right — if not the duty — to conduct further visual investigation while the two persons remained in public view”). See also Commonwealth v. Lopez, supra at 612 n.2 (2008) (no seizure where police followed defendant but did not issue any orders, block him from leaving, activate cruiser’s blue lights, or pursue him after he rebuffed request to talk). Compare Commonwealth v. Depina, ante 238, 242 (2010) (three officers wearing “Gang Unit” shirts, emerging from single vehicle, “clos[ing] in” on suspect even after he reversed direction to avoid them, and asking suspect to “come over here” constituted seizure); Commonwealth v. Barros, supra at 174-176 (action of police in following defendant in cruiser, leaving vehicle, approaching defendant, demanding to speak with him, and telling him, “Come here,” sufficiently compulsory to constitute seizure); and Commonwealth v. Smigliano, 427 Mass. 490, 491-492 (1998) (activating cruiser’s blue lights constituted seizure), with Commonwealth v. Rock, 429 Mass. 609, 611-612 (1999) (following defendant in unmarked cruiser without activating sirens or blue lights, stopping and leaving cruiser, and asking to speak with defendant briefly not seizure). See, to the same effect, Commonwealth v. Watson, 430 Mass. 725, 731 (2000).
The line we have attempted to draw is fact specific. Here, the *823defendant’s flight was not prompted by anything the police did and, indeed, began before the officers got out of their vehicle. There was no evidence that the police exercised any show of authority or commanded the defendant to stop. See Commonwealth v. Grandison, supra at 138. Nor did they block or impede his path. See Commonwealth v. Sykes, 449 Mass. 308, 313 (2007). Accordingly, the judge’s conclusion that the defendant was seized when the police left their vehicle and began to run after him was incorrect. See Commonwealth v. Battle, supra at 474-475 (no seizure where police stopped cruiser, got out, and pursued defendants into outer hallway of building).
Thereafter, a seizure did take place when the police grabbed the defendant as he was climbing the fence. By that time, “suspicious conduct [gave] the officers] reason to suspect that [he had] committed, [was] committing, or [was] about to commit a crime.” Commonwealth v. Silva, 366 Mass. 402, 405 (1974). “Reasonable suspicion may not be based on good faith or a hunch, but on specific, articulable facts and inferences that follow from the officer’s experience.” Commonwealth v. Grandison, supra at 139, citing Commonwealth v. Watson, supra at 729. Here, according to the judge’s findings, the officers both concluded, based on their experience and training, that when the defendant ran holding his hand to his waist he had “contraband, probably a weapon, tucked into his waistband.” They then saw him throw something over a fence and heard a metallic sound when the item hit something “hard like cement or asphalt.” Clearly, at that point the police had reasonable suspicion, if not probable cause, that the crime of illegally carrying a firearm had been committed.3
Accordingly, the order allowing the motion to suppress is reversed.

So ordered.


One of these counts was amended by agreement to carrying a firearm without a license.


The judge did not credit the “police witness testimony” that the defendant looked surprised or nervous at the approach of the police car.


Although we have said that the mere fact of carrying a weapon does not give rise to reasonable suspicion that the person is carrying it unlawfully (because many people register their weapons and carry them lawfully), see Commonwealth v. Couture, 407 Mass. 178, 183, cert, denied, 498 U.S. 951 (1990), the fact of concealment of the weapon and the throwing of it over a fence gives rise to such reasonable suspicion. See Commonwealth v. DePeiza, 449 Mass. 367, 373-374 (2007).